DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Applicant’s Response and claim amendments, filed 3/21/2017, with respect to the Non-Final Office Action have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration,  new grounds of rejections are made below.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 is  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: breathing rate sensor, heart rate sensor, accelerometer, a learning unit and an estimation unit (based on claim 2 of applicant’s specification).  The invention, of claim 1, is directed towards an “information apparatus”.  Claim 1 has been amended to recite, in line 2, “a plurality of estimators”.  Based on the specification an estimator exists for each cluster, a cluster is a data group which has similar tendencies (see page 37 of applicant’s disclosure).  The estimator is a non-physical relationship between the heart rate and exercise intensity, the heart rate (sensed from a heart rate sensor) and the exercise intensity (sensed from an accelerometer) are clustered and then related to an exercise intensity (established based on recorded breathing rate, via a breathing rate sensor, during the exercise) in order to generate the estimators. Estimators are within the estimation unit, the estimators are generated during the learning phase via the learning unit (disclosed as machine learning on page 38).   Therefore, the critical omitting essential elements are the three sensors (i.e.; heart rate sensor, accelerometer and breathing rate sensor) the learning unit and the estimation unit (see figure 2) each of which establishes or are components of the control unit 130.    The invention cannot operate or exist without these critical components, the specification does not disclose these as optional components.  
Claim 1 further recites “a classification unit configured to select an estimator, from the plurality of estimators, based on a comparison between a fluctuation pattern of a beating rate of the user caused by a change in an exercise intensity of an activity preformed by the user and a relation between a fluctuation pattern of a beating rate and a fluctuation pattern consumed energy of each estimator of the plurality of estimators”.  It is initially unclear what applicant intends a fluctuation pattern to be, fluctuation patterns are not sensed, calculated or otherwise determined in the claim language.  It is also unclear which component compares fluctuation patterns of the heart rate caused by exercise intensity to energy consumption.  It is further unclear how exercise intensity is determined, sensed or otherwise gathered by the components of the device.  Breathing rate is mentioned yet not sensed in any way.  It is also unclear how fluctuation patterns are determined or known by the device.  This language is indefinite.  It is clear, from the specification alone and not the claim language, that the classification unit selects an estimator.  Based on the specification it is assumed that the estimator is selected from the learning unit, where the estimators are determined based on heart rate, acceleration (exercise intensity) and breathing rate.  The breathing rate is measured during the known exercise in order to determine how to link the estimators to energy consumption, which is performed in the estimation unit.  
Line 9-10 of claim 1 recite that the energy consumed is estimated by the estimator from the beating rate and the physical characteristics of the user.  Based on the specification, the energy consumption is based on or estimated by three factors 1) heart rate (i.e. beating rate), 2) exercise intensity (via acceleration/accelerometers) and 3) breathing rate.   If it is assumed that the physical characteristics of the user is that of breathing rate, there is no way the device is sensing and/or determining beating rate as well as exercise intensity.   The claim appears to be lacking these two components. 
Claims17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  sensing heart rate, sensing exercise intensity (acceleration) in order to measure (see figure 15) and the learning stage (see page 47 and figure 15).  During the learning stage the heart rate, acceleration and breathing rate are all measured in order to create the clusters which are associated with exercise expenditure (energy).  These steps are missing entirely.  
Claims 17 and 18 also recite selecting an estimator, from the plurality of estimators, based on a comparison between a fluctuation pattern of a beating rate of the user caused by a change in an exercise intensity of an activity performed by the user and a relation between a fluctuation pattern of a beating rate and a fluctuation pattern consumed energy of each estimator of the plurality of estimators. It is initially unclear what applicant intends a fluctuation pattern to be, fluctuation patterns are not sensed, calculated or otherwise determined in the claim language.  It is also unclear which component compares fluctuation patterns of the heart rate caused by exercise intensity to energy consumption.  It is further unclear how exercise intensity is determined, sensed or otherwise gathered by the components of the device.  Breathing rate is mentioned yet not sensed in any way.  It is also unclear how fluctuation patterns are determined or known by the device.  This language is indefinite.  It is clear, from the specification alone and not the claim language, that the classification unit selects an estimator.  Based on the specification it is assumed that the estimator is selected from the learning unit, where the estimators are determined based on heart rate, acceleration (exercise intensity) and breathing rate.  The breathing rate is measured during the known exercise in order to determine how to link the estimators to energy consumption, which is performed in the estimation unit.  
The remainder of the claims are also rejected in that they depend from previously rejected claims. 
  All claims are rejected under 35 U.S.C § 112 and it is improper to rely on speculative assumptions regarding the meaning of a claim and then base a rejection under 35 U.S.C. 103 on these assumptions. (In re Steele 305 F.2d 859,134 USPQ 292 (CCPA 1962)).   Therefore, no prior art will be used against the claims, applicant is cautioned that this is not an indication of allowability, the claims are indefinite rendering understanding and search unfeasible at this time.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULA J. STICE whose telephone number is (303)297-4352. The examiner can normally be reached Monday - Friday 7:30am -4pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H. Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PAULA J. STICE
Primary Examiner
Art Unit 3792



/PAULA J STICE/Primary Examiner, Art Unit 3792